Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Mark Takahashi (Reg. No. 38631) on 08/02/2022.
The listing of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently Amended) An avionics system for an aircraft, the avionics system comprising: 
a trajectory modeling system and a Terrain Awareness Warning System (TAWS) in data communication with the trajectory modeling system; 
the trajectory modeling system, comprising a first processor, programmed to: 
determine a current performance capability of the aircraft; 
generate potential escape data based on the current performance capability of the aircraft, wherein generating the potential escape data includes: 
generating a plurality of potential escape trajectories for the aircraft based on a current position of the aircraft and the current performance capability of the aircraft; 
reducing each of the potential escape trajectories to a respective plurality of predicted positions; and 
generating respective uncertainty data for each of the plurality of predicted positions; and 
provide, to the TAWS, the plurality of predicted positions and the respective uncertainty data for each of the plurality of predicted positions; 
the TAWS, comprising a second processor, programmed to: 
receive, from the trajectory modeling system, the plurality of predicted positions and the respective uncertainty data for each of the plurality of predicted positions; 
generate a plurality of reconstructed escape trajectories from the received plurality of predicted positions, the plurality of reconstructed escape trajectories corresponding to the plurality of potential escape trajectories; 
generate [[a]] terrain margin thresholds using a TAWS algorithm, wherein generating the terrain margin thresholds includes: 
generating, from the reconstructed escape trajectories, the predicted positions, and the respective uncertainty data for each of the predicted positions, respective uncertainty variations for each of the predicted positions associated with the potential escape trajectories; and 
calculating respective look ahead volumes corresponding to each of the uncertainty variations; and 
generate a first warning based on presence of terrain within [[the]] a first look ahead  volume bounded by a first terrain margin threshold; and
generate a second warning based on presence of terrain within a second look ahead volume bounded by a second terrain margin threshold smaller than the first terrain margin threshold.  

2. (Previously Cancelled)  

3. (Previously Presented) The avionics system of claim 1, wherein the trajectory modeling system is further programmed to generate a vertical dimension of at least one of the plurality of predicted positions based on a current altitude, a descent rate, and a climb capability in a current aircraft configuration retrieved from a lookup table.  

4. (Previously Presented) The avionics system of claim 1, wherein the trajectory modeling system is further programmed to generate a first potential escape trajectory, a second potential escape trajectory, and a third potential escape trajectory to define the plurality of potential escape trajectories.  

5. (Previously Presented) The avionics system of claim 4, wherein the trajectory modeling system is further programmed to generate the first potential escape trajectory based on a climbing left escape maneuver, to generate the second potential escape trajectory based on a climbing straight escape maneuver, and to generate the third potential escape trajectory based on a climbing right escape maneuver.  

6. (Previously Presented) The avionics system of claim 5, wherein the trajectory modeling system is further programmed to generate future positions for at least one of the potential escape trajectories using a turn radius equation that determines a turn radius given an expected recovery airspeed and a bank angle according to:
Radius of turn = TAS2/(g*Tan(bank angle)),
Wherein TAS = True Airspeed of the aircraft, g = Gravitational constant, and the Bank Angle = Bank used in a turning escape.

7. (Currently Amended) The avionics system of claim 1, wherein the TAWS is further programmed to generate the first or second warning only when the  presence of terrain for every one of the plurality of potential escape trajectories is  within the first or second terrain margin threshold, respectively.  

8. (Currently Amended) An aircraft, comprising: 
a trajectory modeling system; and 
a Terrain Awareness Warning System (TAWS) in data communication with the trajectory modeling system; 
the trajectory modeling system, comprising a first processor, programmed to: 
determine a current performance capability of the aircraft;  
generate potential escape data based on the current performance capability of the aircraft, wherein generating the potential escape data includes: 
generating a plurality of potential escape trajectories for the aircraft based on a current position of the aircraft and the current performance capability of the aircraft;
reducing each of the potential escape trajectories to a respective plurality of predicted positions; and 
generating respective uncertainty data for each of the plurality of predicted positions; and 
provide, to the TAWS, the plurality of predicted positions and the respective uncertainty data for each of the plurality of predicted positions; 
the TAWS, comprising a second processor,  programmed to: 
receive, from the trajectory modeling system, the plurality of predicted positions and the respective uncertainty data for each of the plurality of predicted positions; 
generate a plurality of reconstructed escape trajectories from the received plurality of predicted positions, the plurality of reconstructed escape trajectories corresponding to the plurality of potential escape trajectories; 
generate [[a]] terrain margin thresholds using a TAWS algorithm, wherein generating the terrain margin thresholds includes: 
generating, from the reconstructed escape trajectories, the predicted positions, and the respective uncertainty data for each of the predicted positions, respective uncertainty variations for each of the predicted positions associated with the potential escape trajectories; and 
calculating respective look ahead volumes corresponding to each of the uncertainty variations; and 
generate a first warning based on presence of terrain within [[the]] a first look ahead  volume bounded by a first terrain margin threshold; and
generate a second warning based on the presence of terrain within a second look ahead volume bounded by a second terrain margin threshold smaller than the first terrain margin threshold.  

9. (Previously Cancelled)  

10. (Previously Presented) The aircraft of claim 8, wherein the trajectory modeling system is further programmed to generate a vertical dimension of at least one of the plurality of predicted positions based on a current altitude, a descent rate, and a climb capability in a current aircraft configuration retrieved from a lookup table.  

11. (Previously Presented) The aircraft of claim 8, wherein the trajectory modeling system is further programmed to generate a first potential escape trajectory, a second potential escape trajectory, and a third potential escape trajectory to define the plurality of potential escape trajectories.  

12. (Previously Presented) The aircraft of claim 11, wherein the trajectory modeling system is further programmed to generate the first potential escape trajectory based on a climbing left escape maneuver, to generate the second potential escape trajectory based on a climbing straight escape maneuver, and to generate the third potential escape trajectory based on a climbing right escape maneuver.  

13. (Previously Presented) The aircraft of claim 12, wherein the trajectory modeling system is further programmed to generate future positions for at least one of the potential escape trajectories using a turn radius equation that determines a turn radius given an expected recovery airspeed and a bank angle according to:
Radius of turn = TAS2/(g*Tan(bank angle)),
Wherein TAS = True Airspeed of the aircraft, g = Gravitational constant, and the Bank Angle = Bank used in a turning escape.

14. (Currently Amended) The aircraft of claim 8, wherein the TAWS is further programmed to generate the first or second warning only when the  presence of terrain for every one of the plurality of potential escape trajectories is within the first or second terrain margin threshold, respectively.  

15. (Currently Amended) A method, comprising: 
with a trajectory modeling system comprising a first processor: 
determining a current performance capability of an aircraft; 
generating potential escape data based on the current performance capability of the aircraft, wherein generating the potential escape data includes: 
generating  a plurality of potential escape trajectories for the aircraft based on a current position of the aircraft and the current performance capability of the aircraft; 
reducing  each of the potential escape trajectories to a respective plurality of predicted positions; and 
generating respective uncertainty data for each of the plurality of predicted positions; and 
provide, to a Terrain Awareness Warning System (TAWS), the plurality of predicted positions and the respective uncertainty data for each of the plurality of predicted positions;
with the TAWS comprising a second processor: 
receiving, from the trajectory modeling system, the plurality of predicted positions and the respective uncertainty data for each of the plurality of predicted positions; 
generating a reconstructed escape  trajectories from the received plurality of predicted positions, wherein the reconstructed escape  trajectories  correspond to the potential escape  trajectories; 
generating [[a]] terrain margin thresholds using a TAWS algorithm, wherein generating the terrain margin thresholds includes: 
generating, from the reconstructed escape  trajectories, the predicted positions, and the respective uncertainty  predicted positions associated with the potential escape trajectories ; and 
calculating respective look ahead volumes corresponding to each of the uncertainty variations; and
 generating a first warning based on presence of terrain within [[the]] a first look ahead  volume bounded by a first terrain margin threshold; and
generating a second warning based on the presence of terrain within a second look ahead volume bounded by a second terrain margin threshold smaller than the first terrain margin threshold.  

16. (Previously Cancelled)  

17. (Previously Presented) The method of claim 15, further comprising generating a vertical dimension of at least one of the plurality of predicted positions based on a current altitude, a descent rate, and a climb capability in a current aircraft configuration retrieved from a lookup table.  

18. (Previously Cancelled)  

19. (Previously Cancelled)  

20. (Currently Amended) The method of claim 15, further comprising generating future positions for  at least one of the potential escape trajectories using a turn radius equation that determines a turn radius given an expected recovery airspeed and a bank angle according to:
Radius of turn = TAS2/(g*Tan(bank angle)),
Wherein TAS = True Airspeed of the aircraft, g = Gravitational constant, and the Bank Angle = Bank used in a turning escape.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 8, and 15, closest prior art Meunier et al. (PGPub No US 2010/0042273 A1), Gahan, Kenneth C., (NPL "Multi-Path Automatic Ground Collision Avoidance System for Performance Limited Aircraft with Flight Tests: Project Have Medusa” (3-21-2019), Air Force Institute of Technology Theses and Dissertations), and Skoog et al. (US Patent No 9,633,567 B1) (hereinafter Meunier, Gahan, and Skoog, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Meunier discloses an avionics system for an aircraft that includes a trajectory modeling system programmed to determine a performance capability of the aircraft, generate a plurality of escape trajectories based on a current position and performance capability of the aircraft, generate a terrain margin using a terrain awareness warning system, and generate an alert when the terrain margin is violated by the escape trajectories. Meunier fails to disclose generating a terrain margin using a terrain awareness warning system algorithm and generating uncertainty variations for each of the predicted positions associated with the potential escape trajectories. 
Gahan teaches generating a terrain margin using a terrain awareness warning system algorithm. The combination of Meunier and Gahan fails to teach generating uncertainty variations for each of the predicted positions associated with the potential escape trajectories.
Skoog teaches generating uncertainty variations for each of the predicted positions associated with the potential escape trajectories. The combination of Meunier, Gahan, and Skoog fails to teach the trajectory modeling system comprises a first processor, the terrain awareness warning system comprises a second processor, and the avionics system generates a first warning when a first terrain margin is violated and generates a second warning when a second terrain margin is violated, smaller than the first terrain margin.
The combination of Meunier, Gahan, and Skoog fails to teach the trajectory modeling system comprises a first processor, the terrain awareness warning system comprises a second processor, and the avionics system generates a first warning when a first terrain margin is violated and generates a second warning when a second terrain margin is violated, smaller than the first terrain margin. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668